Lansberry, P. J.,
The appeal of Joseph F. Sobieski, executor of the estate of Joseph J. Sobieski, deceased, from the imposition of a transfer in*448heritance tax at the rate of 15 percent by the Commonwealth of Pennsylvania, having come on for hearing and consideration by the Orphans’ Court of Somerset County, and it appearing that decedent devised his real estate to J. J. Sobieski and Sons, Inc., a corporation, of Which the sole stockholders consisted of three sons, a daughter and a stepdaughter of decedent, and executor contending that the court should “pierce the corporate veil” and apply the section of the statute providing for a tax at the rate of 2 percent in order to do justice to the estate of decedent, which contention is objected to by the Commonwealth, and this court being more than satisfied that the contention advanced by the estate is inapplicable to the facts or permissible under the statutory law governing the issue, and it appearing that no Pennsylvania decision determining the issue has been found, and this court being of opinion that the reasoning in the case of Renwick v. Martin, 126 N. J. Eq. 564, 10 A. 2d 293, rejecting a similar request by the estate, is applicable to the issue here presented, and the court being of the further opinion that no basis has been presented permitting or allowing this court to avoid application of the express provisions of the transfer inheritance tax statute of the Commonwealth of Pennsylvania, accordingly, the appeal is dismissed at the record costs of the estate of Joseph J. Sobieski.